Citation Nr: 0431239	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  98-08 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased evaluation for low back 
strain, currently assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1982 to December 1985, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case in May 2000 for additional 
development, which was completed by the RO.  The Board 
subsequently reopened the veteran's claim for service 
connection for migraines in January 2003 and later remanded 
the case in October 2003 for further development.  The case 
has since been returned to the Board for appellate review.  

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Chicago, Illinois, which issued a Statement of the Case as 
well as Supplemental Statements of the Case and certified the 
veteran's appeal to the Board.

The issue of entitlement to an increased evaluation for a low 
back strain is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is shown by competent medical evidence to 
have a current diagnosis of patellofemoral stress syndrome 
that is causally or etiologically related to her 
symptomatology in service.

3.  The veteran's migraines clearly and unmistakably existed 
prior to service and chronically worsened and increased in 
severity beyond the natural progression of the disease during 
her active service.


CONCLUSIONS OF LAW

1.  Bilateral patellofemoral stress syndrome was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 
(2003).  

2.  Resolving any reasonable doubt in favor of the veteran, 
migraine headaches were aggravated by active service. 
38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed her claims for service connection for a 
bilateral knee disorder and for migraines in February 1997.  
Thereafter, in a rating decision dated in August 1997, the 
benefits were denied.  Only after that rating action was 
promulgated did the RO, in a letter dated in May 2002, 
specifically provide notice to the claimant regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the RO sent a letter to the 
veteran in July 1999 in connection with her claim for service 
connection for a bilateral knee disorder.  The letter 
informed her that a VA examination had been scheduled and 
that her VA medical records had been requested.  The letter 
also requested that she complete an authorization and consent 
form so that private medical information could be obtained on 
her behalf.  Another letter was sent to the veteran in August 
2000 in connection with her claim for service connection for 
migraine headaches.  That letter notified her that she had 
been scheduled for a VA examination and that no additional 
information was needed from her at that time.  She was once 
again sent a letter in March 2003 in connection with both of 
her claims for service connection, which informed her that 
she had been scheduled for another VA examination.  
Additionally, the appellant had been provided with a copy of 
the August 1997 rating decision, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why her claims were denied.  The general advisement 
and the pertinent laws and regulations were reiterated in a 
Statement of the Case dated in March 1998 as well as in 
Supplemental Cases dated in March 1999, June 2002, and March 
2004.  The Board remanded the case in May 2000 for additional 
development, which included obtaining VA outpatient records.  
The Board remanded the case again in October 2003 in order to 
allow the RO initial consideration of additional evidence.  
The Board's October 2003 remand also notified the veteran of 
the VCAA and its provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ or RO, in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim for service 
connection for a bilateral knee disorder and for migraines 
was filed and initially denied prior to VCAA notice being 
provided to the appellant.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudications of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in April 1997, September 
1998, and April 2003, which were conducted by physicians who 
reviewed her claims file and rendered relevant opinions as to 
the issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements are not prejudicial 
to the veteran by virtue of the complete grant of benefits 
sought on appeal as discussed below.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).
The Board therefore finds that disposition of the appellant's 
claims for service connection is appropriate.  


I.  Service Connection for a Bilateral Knee Disorder

The veteran contends that she is entitled to service 
connection for a bilateral knee disorder.  More specifically, 
she claims that she injured her knee during basic training 
and that she has a current knee disorder related to that 
symptomatology in service.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this case, service records show that the veteran served 
from December 1982 to December 1985.  Her service medical 
records indicate that the she was afforded an enlistment 
examination in March 1982 during which she denied having a 
medical history of a "trick" or locked knee.  Nor did a 
clinical evaluation find any pertinent abnormalities.  The 
veteran complained of having pain in her knees and legs in 
January 1983 for which she was referred to physical therapy.  
Further evaluation did not reveal a torn ligament or 
limitation of motion, but her activities were restricted.  
She continued experiencing pain in her knees in February 
1983, but a physical examination found complete range of 
motion without tenderness.  She also experienced fluid 
retention and was diagnosed with chondromalacia.  In addition 
to the knee pain, she began complaining of numbness in March 
1983 and was later diagnosed that same month with 
patellofemoral tendonitis with weak quadriceps muscles.  In 
November 1983, it was noted that she had a history of 
chondromalacia patellae.  The veteran was provided a 
separation examination in November 1985 during which she 
denied having a "trick" or locked knee as well as a bone, 
joint, or other deformity.  A clinical evaluation noted her 
lower extremities to be normal.

The veteran was afforded a VA general medical examination in 
January 1986 during which the examiner assessed her as having 
a history of traumatic injury involving both knees, which 
were periodically symptomatic.  There was no physical 
evidence of orthopedic disease, such as swelling, crepitance, 
warmth, erythema, deformity, and instability, found at the 
time of the examination.

The veteran was afforded a VA joints examination in April 
1997 during which the examiner noted that she had a medical 
history of right knee pain of which she continued to 
complain.  He diagnosed the veteran with right lateral knee 
pain.

The veteran was also provided a VA examination in September 
1998 in connection with her claim for service connection for 
a bilateral knee disorder.  A radiologic report showed no 
evidence of a fracture or other significant abnormality, and 
the joint space was preserved.  She was diagnosed with mild 
osteoarthritis of the knees.  

During a July 1999 hearing before the Board, the veteran 
testified that she injured both of her knees during basic 
training in 1984 and that she was diagnosed with 
chondromalacia.  Following her separation from service, the 
veteran started physical therapy in 1986, which she continued 
until 1988.  She no longer received professional medical care 
for her knees, as she simply continued her exercises at home 
and had only occasional pain and achiness from walking. 

The veteran was afforded another VA examination in April 2003 
during which the examiner noted that she had developed 
bilateral knee pain in 1983 and had been provided physical 
therapy.  The examiner diagnosed the veteran with bilateral 
knee pain secondary to patellofemoral stress syndrome 
(chondromalacia patellae).  Based on the fact that she 
initially experienced bilateral knee pain in service and had 
had persistent symptomatology since that time, the examiner 
opined that the veteran's knee pain was at least as likely as 
not related to her military service.

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
service connection for bilateral patellofemoral stress 
syndrome is warranted.  Service medical records clearly show 
that the veteran complained of pain in her knees and that she 
had been diagnosed with chondromalacia and patellofemoral 
tendonitis during service.  As for a current disability 
attributable to that symptomatology in service, the Board 
acknowledges that the September 1998 VA examiner diagnosed 
the veteran with mild osteoarthritis of the knees; however, 
x-rays at that time and more recently in April 2003 were 
within normal limits.  Nonetheless, the April 2003 VA 
examiner assessed her as having bilateral knee pain secondary 
to patellofemoral stress syndrome (chondromalacia patellae).  
Significantly, the April 2003 VA examiner opined that the 
veteran's bilateral knee pain secondary to patellofemoral 
stress syndrome was at least as likely as not related to her 
military service.  Therefore, the Board concludes that the 
veteran currently has bilateral knee pain secondary to 
patellofemoral stress syndrome that is related to the 
symptomatology demonstrated in service.  Accordingly, the 
Board finds that the veteran is entitled to service 
connection for bilateral patellofemoral stress syndrome.


II. Service Connection for Migraine Headaches

The veteran contends that she entitled to service connection 
for migraines.  More specifically, she claims that her 
migraine headaches increased in severity and frequency during 
her period of service.

Applicable law provides that service connection may be 
granted for a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As noted above, in order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened. Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
Reasonable doubt is one that exists because of an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.

In this case, as noted above, service records show that the 
veteran had active service from December 1982 to December 
1985.  Her service medical records indicate that the she was 
afforded an enlistment examination in March 1982 during which 
she denied having a medical history of frequent or severe 
headaches.  Nor did a clinical evaluation find any pertinent 
abnormalities.  However, the veteran complained of headaches 
throughout her period of service beginning in January 1983.  
She was diagnosed with tension headaches with no objective 
pathology in November 1983, which were later reported to 
become more frequent with stress.  In April 1985, the 
veteran's diagnosis was listed as migraine headaches for 
which she had a three to four year history.  In July 1985, it 
was noted that she had only experienced two headaches since 
April and that the headaches had decreased in severity and 
length.  However, the headaches increased in severity and 
frequency in September 1985.  The veteran was provided a 
separation examination in November 1985 during which she 
reported having a medical history of frequent and severe 
headaches since 1977, but no pertinent abnormalities were 
noted during the clinical evaluation.

The veteran was afforded a VA general medical examination in 
January 1986, and it was reported that she first developed 
headaches during her active service.  The examiner diagnosed 
her with periodically symptomatic migraine headaches with no 
physical findings of neurological disease noted.  

VA outpatient records dated from February 1986 to April 1997 
document the veteran's complaints, treatment, and diagnosis 
of migraine headaches.  It was further noted in September 
1995 and June 1997 that the veteran had a past medical 
history of migraine headaches since she was 19 years old, and 
in October 1990 and September 1991, it was reported that she 
had a 15-year and 20-year history of migraines, respectively.   

VA medical records dated from January 1997 to February 2000 
also document the veteran's complaints, treatment, and 
diagnosis of migraine headaches.  In particular, these 
records show that she was admitted to a hospital in June 1997 
with complaints of a headache that had persisted for 10 days 
and gradually grew in intensity.  Both a general physical and 
neurological examinations were unremarkable, as was magnetic 
resonance imaging (MRI).  She was diagnosed with migraine 
headaches, which she first began having at 19 years old.  

The veteran was provided a VA neurological examination in 
April 1997 during which it was noted that she began 
experiencing headaches since she was 20 years old.  She was 
diagnosed with vascular headaches referred to as a common 
migraine as well as tension-type sinus headaches and benign 
positional vertigo.

The veteran was also afforded a VA posttraumatic stress 
disorder examination in April 1997 during which it was noted 
that the veteran had a history of migraine headaches prior to 
entering service.

The veteran testified at a July 1999 hearing before the Board 
that she first experienced a migraine headache along with the 
flu and pneumonia during her basic training for which she was 
sent to the hospital.  The severity of her migraine headaches 
later increased in 1983, and she was referred to a 
neurologist and prescribed medication.  Following her 
separation from service, the veteran continued receiving 
treatment, including medication, at a neurology clinic.  She 
stopped seeking such treatment in 1988 or 1989 and had not 
returned to the clinic since that time.  She had been to the 
emergency room five or six times since 1991 and was given an 
injection one year earlier for the first time.

VA outpatient records dated in December 2000 diagnosed the 
veteran with a vascular headache also referred to as a 
migraine and noted that she had a medical history of 
headaches since age 20.

VA outpatient records dated from January 2001 to January 2004 
once again document the veterans' complaints, treatment, and 
diagnosis of migraine headaches.

The veteran was afforded another VA examination in April 2003 
during which the examiner noted that her headaches began when 
she was 20 years old.  She had a few headaches between the 
onset of her headaches in 1970 and 1983.  The frequency and 
intensity thereafter increased in 1983, and the diagnosis of 
migraines was made.  Since that time, she had been admitted 
to the hospital two times for severe headaches.  Although her 
headaches began in 1970, the examiner did note that the 
frequency and severity of her headaches increased in service 
and that her headaches usually increased with stress even at 
the time of examination.  The examiner commented that the 
main reason for her increased frequency of headaches in 1983 
could not be determined with certainty.  He opined that the 
increase may have been from the stress of being in service or 
may have been the natural progression of the disease.  
However, he further commented that the increase was most 
likely a result of the combination of the two factors.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to service connection for 
migraines.  In this case, the presumption of soundness 
applies because the veteran's physical examination at the 
time she enlisted in the service made no reference to 
migraines.  However, as an initial matter, the Board finds 
that the veteran had preexisting migraines prior to entering 
service.  In this regard, the veteran's service medical 
records show that she sought treatment in service in April 
1985 during which it was noted that she had a three to four 
year history of migraine headaches.  Additionally, the 
veteran was provided a separation examination in November 
1985 during which she contemporaneously reported having a 
medical history of frequent and severe headaches since 1977.  
Furthermore, numerous VA outpatient records noted that she 
had a history of migraines dating back prior to her period of 
service.  Lastly, both the April 1997 and April 2003 VA 
examiners stated that the veteran's headaches began in 1970 
at the age of 20 prior to her military service.  Therefore, 
the Board finds such evidence collectively to indicate that 
the veteran's migraines clearly and unmistakably existed 
prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed migraine 
headaches clearly and unmistakably preexisted service.  The 
Board must also determine whether the veteran's preexisting 
migraines were aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service.  
The Board observes that the veteran had migraine headaches in 
service that were noted in her service medical records to 
have increased in severity and frequency.  Although her 
separation examination did not note a current disorder, she 
was diagnosed with periodically symptomatic migraine 
headaches immediately following her separation from service 
in January 1986, and she thereafter continued to experience 
such headaches.  Further, the Board finds it significant that 
the April 2003 VA examiner opined that the frequency and 
severity of the veteran's headaches increased during her 
military service.  Although he commented that the main reason 
for the increase in frequency in service could not be 
determined with certainty, he did state that the increase may 
have been from the stress of being in service or from the 
natural progression of the disease.  He further opined that 
the reason for the increase was most likely due to a 
combination of the two factors.  Thus, resolving any 
reasonable doubt in favor of the veteran, the Board is of the 
opinion that the veteran's preexisting migraine headaches 
chronically worsened and increased in severity during her 
period of service.  As such, the presumption of soundness on 
entrance is rebutted.  

As to the presumption of aggravation, a preexisting injury or 
disease will be considered to have been aggravated by active 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
As noted above, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Based on the 
discussion above and particularly the April 2003 VA 
examiner's conclusion that the frequency and severity of the 
veteran's headaches did increase in service, the Board must 
conclude that the veteran's preexisting migraine headaches 
did undergo an increase in severity in service, and therefore 
the presumption of aggravation in service attaches.  However, 
the Board further finds that the record on appeal does not 
contain clear and unmistakable evidence that rebuts this 
presumption of aggravation.  In fact, the Board finds that 
the evidence, in fact, demonstrates that the increase in 
severity of the veteran's migraine headaches in service was 
mostly likely due to a combination of the stress associated 
with her military service and the natural progress of the 
disease.  As such, the Board concludes that service 
connection for migraine headaches is warranted based on the 
aggravation of the disorder in service.  


ORDER

Service connection for bilateral patellofemoral stress 
syndrome is granted.

Service connection for migraine headaches is granted.


REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, VA most 
recently revised the regulations for evaluating disabilities 
of the spine effective September 26, 2003.  See 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003); see also 69 Fed. Reg. 32449 - 32450 (June 
10, 2004).  The new criteria for evaluating service-connected 
spine disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 
51457.  The Board remanded the case in October 2003 for 
further development, to include notifying the veteran of this 
recent change in the law.  A Supplemental Statement of the 
was issued in March 2004 and did provide the rating criteria 
from the first amendments.  However, the RO indicated that 
the current schedular criteria could not be downloaded and 
were therefore not included in the March 2004 Supplemental 
Statement of the Case.  The United States Court of Appeals 
for Veteran's Claims (Court) has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, further notice to veteran is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.

In addition, the Board notes that the veteran was afforded a 
VA examination in April 2003.  However, the Board finds that 
a more recent VA examination is warranted to address the new 
rating criteria.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of her low back strain.  
Any tests or procedures deemed necessary 
(including x-rays) should be conducted.  
The examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the spine affected should be 
noted, as should muscle spasm, guarding, 
or abnormal gait.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  The examiner should report all 
signs and symptoms necessary for rating 
the low back disorder under the General 
Rating Formula for Diseases and Injuries 
of the Spine. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completion of the above, the RO 
should review the veteran's claim under 
the revised schedular criteria for 
evaluating the spine that were effective 
September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).   If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC is to set forth the 
new rating criteria for spine disorders.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless she is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



